Title: To George Washington from Richard Varick, 12 October 1780
From: Varick, Richard
To: Washington, George


                  
                     
                     Dear Sir,
                     Robinsons House October 12th 1780
                  
                  I have the Honor to inform Your Excellency, that I think my
                     Health is so far restored, as to enable me to bear the Fatigue incident to an
                     Attendance on a Court of Enquiry into my Conduct, which Your Excellency was so
                     indulgent as to promise me, as soon as I should be able to attend to It.
                  It is Sir, a Wish, natural to a Young Man, whose rise &
                     Happiness in Life depend on a fair & unblemished reputation, to
                     preserve it inviolate; And it is also his Duty, when by any unforeseen
                     Incident, it is sullied, to wipe off the reproach in the most candid, public
                     & effectual manner, & to evince to his Countrymen, that altho
                     he has been unfortunate, he is yet worthy of their Confidence.
                  This Consideration induces me to wish, if Your Excellency’s
                     Opinion be not absolutely opposed to it, that I may be indulged with a fair,
                     candid And rigid Enquiry into my Genl Conduct; from the Commencement of my
                     Service in the Cause of my Country, till my joining Arnold’s Family.
                  I am also induced to this request from a painful recollection of
                     the Animadversions that have been made, on my Conduct & Capacity, by
                     some disingenuous Persons and by others of my well meaning uninformed Fellow
                     Citizens, on my being dismissed by Congress in January last, in so strange a
                     manner: and also to prepare the Court of Inquiry for a proper Investigation of
                     my Line of Conduct since I joined Arnolds Family.
                  As I shall have all the Testimonys in this respect in Writing, it
                     will not detain the Courts above one Day longer: A favorable report on my past
                     Conduct is perhaps the last & parting Approbation, which I am to expect
                     from my late Brothers Officers, after a long Period of service.
                  I have, agreeable to Advice form Major Genls Greene & St
                     Clair, written to Genl Schuyler, for his Testimonials of my Conduct, for near
                     three Years, which I expect will be in General Greene’s Hands, on the 20th
                     October; On which Day I am to request Your Excellency, to appoint the Court of
                     Inquiry to convene at West Point.
                  On this Occasion Colo. Meade’s Presence will be necessary, to
                     prove what my Conduct was, after Arnold’s Treachery was announced to me by Your
                     Excellency; And especially with respect to the Papers he was directed to take
                     Charge of, from my Hands.
                  Some of the late Genl Arnolds Papers may be necessary to explain,
                     a Part of my Conduct; I have mentioned them in a Letter of this Date to Colo.
                     Meade, And shall deem myself happy if that Gentleman may be permitted to come
                     to West Point & bring with him the Papers mentd in my Letter to him. I
                     have the Honor to be with sentiments of the most sincere respect, Dear Sir Your
                     Excellency’s most Obedt servt
                  
                     Richd Varick
                  
               